DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claims 1, 3, 5, 7, and 10 are pending, claims 2, 4, 6, and 8-9 are cancelled, and 1, 3, 5, 7, and 10 are amended. 
                                  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: 
Step 2A: Prong 1: The claims recite “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed and filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset promotion data item of the business scenario; generating for each business scenario, a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario updating the historical behavior data of the user; acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update the data item of the user’s interest; Generating, for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item (claim 1, 5 and 10)” organizing to-be-promoted data according to the new personalized promotion data item to acquire an organized result, wherein a tracking point is set in at least one of the preset promotion data item and the new personalized data item in a presentation interface of each business scenario; and “acquiring historical behavior data of a user; analyzing and filtering the historical behavior data of the user; acquiring a data item of the user's interest, according to the analyzed ad filtered historical behavior data of the user; associating the data item of the user's interest with a business scenario of the different business scenarios; matching the data item of the user's interest with a preset promotion data item of the business scenario; for each business scenario, generating a personalized promotion data item of the user, based on the data item of 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements of “circuits for implementing functions”, “by the display end”, “ a server or terminal device implemented by circuits”, “transmitting the organized result to a display device”, “rendering and displaying, by the display device, the organized result visually to the user for viewing or operation in the form of a visual interface”, “and transmitting the organized result to a display end; and rendering and 
for implementing functions, comprising: one or more processors; and a memory configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:”; “A non-transitory computer-readable storage medium, implemented by circuits for implementing functions, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1.” The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of advertisements.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component- MPEP 2106.05(f). The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible.
There are no dependent claims for consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanathanam (U.S. Pub. No. 20160300144) in view of Anderson (U.S. Pub. No. 20130326354).  
Regarding claims 1 and 10, Santhanam teaches:
A business data promotion method for different business scenarios, implemented by circuits for implementing functions, the method comprising (claim1):
A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1 (claim 10) (Paragraph 0079).
Acquiring, (element 110 in Figure 1), historical behavior data of a user; (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402)
Acquiring, (element 110 in Figure 1), a data item of the user's interest, from the historical behavior data of the user, according to a data filtering rule (data is filtered per the process in Paragraph 0086); associating, (element 110 in Figure 1), the data item of the user's interest with a business scenario of the different business scenarios (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
Matching, (element 110 in Figure 1), the data item of the user's interest with a preset promotion data item of the business scenario (the Examiner interprets the Table 1 starting in paragraph 0030 as the preset promotion data item of a business scenario. For example the scenario is “user might also like” and the implementation is preset to “based on the online user’s purchase history similar users are identified, and most relevant products are then recommended based on the products bought by similar users”. The information is preset and then personalized to the user. ; 
generating, for each business scenario, (element 110 in Figure 1), a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086);
updating the historical behavior data of the user (real time data is used in the process of personalization and the Examiner interprets the instantaneously received real time data used in the process of personalization as the “Updating”, see paragraph 0030 and 0032).
While Santhanam teaches the personalization of recommendations to be presented for an individual user and teaches the plurality of business scenarios, the reference fails to disclose:
acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update the data item of the user’s interest;
generating, for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item;
organizing to-be-promoted data according to the new personalized promotion data item to acquire an organized result, and transmitting the organized result to a display end; and
rendering and displaying, by the display end, the organized result visually to the user for viewing or operation in the form of a visual interface,
wherein a tracking point is set in at least one of the preset promotion data item and the new personalized promotion data item in a presentation interface of each business scenario. 
However Anderson teaches:
acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update the data item of the user’s interest (“the local interaction information container 114 stores information relating to (but not limited to): a currently played media item (audio, video, game, etc.), previously played media items, navigation events, playlist generation, playlist modification, radio station selection, social network sharing, online transactions, web browsing history, web search history, click-through information, mouse click/hover information, and the like”, Paragraph 0030, 0031 and 0045);
generating, for each business scenario (personalization for each user), a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item (storing third information relating to user’s interactions”, 314);
organizing to-be-promoted data according to the new personalized promotion data item to acquire an organized result, and transmitting the organized result to a display end; and rendering and displaying, by the display end, the organized result visually to the user for viewing or operation in the form of a visual interface, (shown in Figures 2A-D the presentation of content based on the most frequently listened to artist and in Paragraph 0045)
wherein a tracking point is set in at least one of the preset promotion data item and the new personalized promotion data item in a presentation interface of each business scenario. (clicks, listens, and interactions are tracked and collected in Paragraphs 0030-31 and 0045 where the tracking occurs for an item and then for that item an updated presentation of another item is then presented and so on and so forth). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recommendation system to include business scenarios in Santhanam to include acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update the data item of the user’s interest; generating, for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item; organizing to-be-promoted data according to the new personalized promotion data item to acquire an organized result, and transmitting the organized result to a display end; and rendering and displaying, by the display end, the organized result visually to the user for viewing or operation in the form of a visual interface, wherein a tracking point is set in at least one of the preset promotion data item and the new personalized promotion data item in a presentation interface of each business scenario, as taught in Anderson, in order to store information related to user actions when online or offline resulting in a more comprehensive picture of the user’s interaction with content (Paragraph 0019). 
Regarding claim 3, Santhanam teaches:
A business data promotion method for different scenarios, implemented by circuits for implementing functions, the method comprising (paragraph 0079)
Acquiring, (element 110 in Figure 1), historical behavior data of a user (receiving real time data associated with a user for one or more scenarios and batch data from one or more data sources associated with user step 402);
Acquiring, (element 110 in Figure 1), a data item of the user's interest, from the historical behavior data of the user, according to a data filtering rule  (data is filtered per the process in Paragraph 0086); 
associating, the data item of the user's interest with a business scenario of the different business scenarios, and matching, (element 110 in Figure 1), the data item of the user's interest with a preset promotion data item of the business scenario (“The one or more scenarios may be associated with activities of an unknown user and activities of a known user, and wherein the one or more scenarios may be related to the user. The user may be an online user. The one or more scenarios may comprise data attributes associated with browsing action of a user. The browsing actions may be associated with one or more website pages, and wherein the one or more website pages may comprise at least one of a home page, a search page, an item description page and an order confirmation page. The one or more scenarios, corresponding to browsing actions of the user may further comprise data attributes related to a home page, a search page, a product/service description page and an order confirmation page. The data attributes related to the home page may comprise 'Inspired By user's Browsing History', 'User might also Like', and 'Other Chosen Items especially for the user'. The data attributes related to the search page may comprise 'Users who searched the terms also viewed', 'User may also like', and 'Clearance deals especially for the user'. The data attributes related to the product/service description page may comprise, 'Users who viewed the same page also viewed', 'Users who bought the items also bought', and 'Frequently bought together'. The data attributes related to the order confirmation page further comprise 'Users who bought the items also bought', 'Handpicked for the user', and 'Recommendations based on the user's Interest'.”, Paragraph 0082 and see the table of different business scenarios in Paragraph 0030);
generating, for each business scenario (element 110 in Figure 1), a personalized promotion data item of the user, based on the data item of the user's interest and the preset promotion data item of the business scenario (“At block 410, a combination of a plurality of machine learning techniques may be applied on the filtered data, based on the one or more scenarios in order to generate a set of personalized recommendations. The plurality of machine learning techniques may be applied on the filtered data, based on the plurality of scenarios, to leverage interplay between the plurality of machine learning techniques. The plurality of machine learning techniques may be customized to work in a distributed processing mode. In one implementation, the combination of the plurality of machine learning techniques may be applied on the filtered data by the recommendation engine 212 in order to generate the set of personalized recommendations for individual online user. The set of personalized recommendations associated with each user may be stored in the distributed database corresponding to the each user.”, Paragraph 0086)
acquiring, (element 110 in Figure 1), to-be-promoted data from at least one data source, according to a business scenario entered by the user and the personalized promotion data item corresponding to the entered business scenario; the acquiring to-be-promoted data comprising: updating the filtered and analyzed historical behavior data of the user in response to an access request to the entered business scenario initiated by the user; updating the data item of the user's interest according to the filtered and analyzed updated behavior data of the user; (“In example 3, Ms. Mary clicks on 'Lilianna Lace dress' in the set of personalized recommendations section shown to Ms. Mary which captured her attention. For Ms. Mary in present case, the online user type is an 'Unknown user'. Recommendations shown to Ms. Mary are: 1) Users who viewed this product also viewed: Rules mined using the Click stream data and the navigational pattern learnt used to display items based on current session history. 2) Users who bought this item also bought: A user to products mapping is made and rules are mined from the same 3) Frequently bought together: The list of items bought in a single bill is mined. The real time data collected includes IP Address (location), Device and Time of day.”, Paragraph 0062)
While Santhanam teaches the personalization of recommendations to be presented for an individual user and teaches the plurality of business scenarios, the reference fails to disclose:
acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update
generating, for the entered business scenario, a latest personalized promotion data item, based on the updated data item of the user's interest and the personalized promotion data item; 
and organizing the to-be-promoted data according to the personalized promotion data item to acquire an organized result, and transmitting the organized result to a display
rendering and displaying, by the display device, the organized result visually to the user for viewing or operation in the form of a visual interface,
wherein a tracking point is set in at least one of the preset promotion data item and the latest personalized promotion data item in a presentation interface of each business scenario.
However Anderson teaches:
acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update (“the local interaction information container 114 stores information relating to (but not limited to): a currently played media item (audio, video, game, etc.), previously played media items, navigation events, playlist generation, playlist modification, radio station selection, social network sharing, online transactions, web browsing history, web search history, click-through information, mouse click/hover information, and the like”, Paragraph 0030, 0031 and 0045)
generating, for the entered business scenario, a latest personalized promotion data item, based on the updated data item of the user's interest and the personalized promotion data item (storing third information relating to user’s interactions”, 314); 
and organizing the to-be-promoted data according to the personalized promotion data item to acquire an organized result, and transmitting the organized result to a display; rendering and displaying, by the display device, the organized result visually to the user for viewing or operation in the form of a visual interface, (shown in Figures 2A-D the presentation of content based on the most frequently listened to artist and in Paragraph 0045)
wherein a tracking point is set in at least one of the preset promotion data item and the latest personalized promotion data item in a presentation interface of each business scenario. (clicks, listens, and interactions are tracked and collected in Paragraphs 0030-31 and 0045 where the tracking occurs for an item and then for that item an updated presentation of another item is then presented and so on and so forth). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recommendation system to include business scenarios in Santhanam to include acquiring the data item of the user's interest to which the user pays the most attention currently, according to the updated historical behavior data of the user, to update the data item of the user’s interest; generating, for each business scenario, a new personalized promotion data item of the user, based on the updated data item of the user's interest and the personalized promotion data item; organizing to-be-promoted data according to the new personalized 
Regarding claims 5 and 7, Santhanam in view of Anderson teaches all limitations as set forth in the rejections above in the same manner and further Santhanam teaches the business promotion device in paragraph 0079. 
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 7-9): Rejection under 35 USC 101
In view of the claim amendments, the rejection above was updated and no longer finds the claims to fall into the category of being a mental process. However, the claims do still recite a judicial exception as set forth in the rejection above. The claims still recited the additional elements at the apply it level and do not integrate the judicial exception into a practical application. 
Applicant’s Remarks (pages 9-12): Rejection under 35 USC 102


Conclusion
The closest prior art of record found, but not relied upon was Hoffman (US 20180174070) which teaches the determination of content items a user has interacted with and then creating a correlation of those interactions to generated a content recommendation. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/14/2022